Case 18-34196-sgj11 Doc 32 Filed 01/30/19           Entered 01/30/19 09:37:07        Page 1 of 2



ERIC A. LIEPINS
ERIC A. LIEPINS, P.C.
12770 Coit Road
Suite 1100
Dallas, Texas 75251
(972) 991-5591
(972) 991-5788 - telecopier

PROPOSED ATTORNEY FOR DEBTOR

                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION


IN RE                                        §
                                             §
CORETECH INDUSTRIES, LLC                     §       CASE 18-34196-11
                                             §
        DEBTOR                               §


                                WITNESS AND EXHIBITS LIST


TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:


        COMES NOW, CoreTech Industries, LLC., Debtor in the above styled and numbered

cause, and files this Witness and Exhibit List for Hearing on Motion to Sell , and in support

thereof would respectfully show unto the Court as follows:

        Witnesses

        Richard Arn

        Representative of SMS group, Inc.

        Any witness designated by any other party

        Exhibit

        Motion to Sell
Case 18-34196-sgj11 Doc 32 Filed 01/30/19            Entered 01/30/19 09:37:07        Page 2 of 2



       Purchase and Sale Agreement

       Schedules of Debtor

       Notice of Hearing on Motion to Sell

       Any exhibit designated by any other party.

                                              Respectfully submitted,



                                              ERIC A. LIEPINS, P.C.
                                              12770 Coit Road, Suite 1100
                                              Dallas, Texas 75251
                                              (972) 991-5591
                                              (972) 991-5788 - fax


                                              BY: /s/ Eric Liepins_____
                                                      ERIC A. LIEPINS, SBN 12338110


                                  CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document was sent to all
creditors on this the 30th day of January 2019.

                                              __/s/ Eric Liepins______
                                              Eric A. Liepins
